DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 9/7/21. Claims 1 – 5  and 26 have been amended. Claims 6, 13 and 27 have been cancelled. Claims 1 – 5, 7 – 12 and 14 - 26 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 9/7/21.    

Terminal Disclaimer
	The Terminal Disclaimer filed on 4/23/21 has been approved.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 6, change “wherein the the conditions comprise”  to  - -  wherein the conditions comprise  - - 


REASONS FOR ALLOWANCE
Claims  1 – 5, 7 – 12 and 14 - 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of GARAEVA et al (“Composition, Properties, and Application of Products Formed in Oxidation of Polyethylene by Nitric Acid”, Russian Journal of Applied Chemistry, 2010, Vol. 83, No. 1, pages 97-101) and of YOSHIDA (US 2002/0103301).

GARAEVA discloses a process to decompose plastic waste, specifically polyethylene, through oxidative decomposition by adding to it aqueous nitric acid in a ratio of 1:2.5 of PE to HNO3,  to obtain products of high molecular weight of 3380-4400, plus azelaic acid and glutaric acid and decomposed products contain 4-5% of nitro groups, specifically dicarboxylic acids containing secondary and tertiary nitro groups.
GARAEVA fails to teach the several claimed dicarboxylic acids in groups i. and  ii.; fails to teach the claimed ratio of PE to aqueous nitric acid of greater than 1:3; and fails to teach conditions comprising a temperature of 120-140oC to obtain the claimed products.

YOSHIDA discloses a process to decompose plastic waste, specifically polyethylene, through oxidative decomposition at high pressures  by an oxidizing agent selected from nitrogen monoxide, nitrogen dioxide, or dinitrogen monoxide. The products include succinic acid, adipic acid, etc., and the nitroso compounds HOOCRNO2,  HOOCRNO, ONRNO, ONRNO2 and O2NRNO2.
YOSHIDA fails to teach aqueous nitric acid; fails to teach the claimed ratio of PE to aqueous nitric acid of greater than 1:3; and fails to teach conditions comprising a temperature of 120-140oC. In addition, since YOSHIDA’s process parameters differ from those of the present invention, it is not expected that YOSHIDA’s process would produce the combination of claimed compounds, including the claimed dicarboxylic acids substituted with a single nitro group.

The closest prior art of record fails to teach or render obvious the claimed process of adding aqueous nitric acid to polyethylene in a ratio of greater than 1:3, at a temperature of 120-140oC, and decomposing the mixture to obtain the products enumerated in i. and ii.
Applicant further provides a Declaration with experimental data showing that the temperature of the reaction is critical to obtaining good yields of the claimed dicarboxylic acids and nitro-substituted dicarboxylic acids; and that using nitrogen oxide gas at very high pressures rather than aqueous nitric acid at 20-140oC is expected to give different products.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765